BROWN, C.
This is a suit by the collector of the revenue for Dade County to recover certain taxes amounting to $17.92 for the use of Lockwood School District in said county, for which judgment was given in his favor by the circuit court, from which this appeal was taken. It is submitted here upon an agreed statement of facts, which is as follows:
It is stipulated and agreed between the parties hereto that the facts in this case are as follows:
*77“1. That the defendant F. R. Pearson is now and was at the time of the levy and assessment of the taxes sued on in this action a resident of and in the Lockwood School District in the city of Lockwood, Dade County, Missouri; that at all such times he was and is the owner of a farm situate in School District No.--in Dade County, Missouri, and that he was at all times mentioned the owner of horses, mules, cattle, hogs and other animals, and farming implements and tools, all of which were kept on and used in connection with said farm, which said farm defendant ran and operated, and that none of said property was ever in or kept in the said Lockwood School District; that the taxes herein sued for were assessed and levied against said stock and farm implements and tools to the defendant in Lockwood School District, Dade County, Missouri; that defendant protested against such an assessment and levy, for the reason that said property was located in and kept in said School District No. - on his said farm and had its definite situs and location there, and for that reason defendant asked that said property be assessed and levied in said School District No.-and not in the Lockwood School District, where such property had never been kept or located.
“2. That said taxes have not been paid by defendant, for the reason that same were assessed and levied in Lockwood School District instead of in School District No.-where the same has at all times been kept on and used in connection with defendant’s said farm.”
The only question presented is whether the stock and implements kept and used on appellant’s farm in another school district in the same county were taxable in the district of appellant’s residence. If so the judgment must be affirmed. Otherwise it must be reversed.
While the taxation of property situated within the jurisdiction of the State is a matter of legislative concern, subject only to the limitations imposed by the Constitution, yet the statutes to which we must look *78for the authority to exercise it are usually founded upon and embody certain principles to which we must look for aid in their interpretation. The fiction that the situs of personal property is the domicile of the owner, expressed in the maxim “mobilia sequuntur personam” has always been of extensive application, and this case depends largely upon the extent to which it has been adopted in the revenue laws.of this State.
Section 11337, Revised Statutes 1909, provides that “all personal property of whatever nature and character, situate in a county other than the one in which the owner resides, shall be assessed in the county where the owner resides, except as otherwise provided by Section 11355.”
This provision is a sweeping one so far as it establishes the doctrine that personal property, tangible as well as intangible, follows the owner for purposes of taxation. The county was considered the unit of taxing authority as to all personal property in the State, and considering this section alone it leaves no room for discrimination between school districts situate in other counties of the State than that in which the owner resides and those in the county of his residence.
Should it be suspected that the Legislature did not have school taxes in contemplation in the enactment of this section, we turn to Section 11355 to which it refers ,us, and find that the very question was considered. It provides that the taxation of personalty of decedents shall be by and for the school districts in which the decedent resided in such county at the time of his death, and that personalty in charge of guardians or others in the probate court shall be taxable by and for the school district in such county in which the ward or owner resides at the time fixed for the assessment.
These two sections (11337 and 11355) taken together, as they must be, in conformity with the terms of Section 11337, leave no possible doubt that it was the intention of the Legislature, well expressed, that all personal property shall be taxed for school pur*79poses in and for the school district in which the owner resides, with the single exception that the property of non-resident wards of the prohate court of any county shall he taxed in and for the school district of its situs in that county. '
This statutory rule is in conformity with the principle stated by this court in Leavell v. Blades, 237 Mo. 695, l. c. 707, that “it preserves intact the philosophy of taxation, which' is that the protection of the law of the locality gives the right to tax the property, and that where that protection in nowise exists the right to tax fails.” Upon this principle, the school facilities afforded at the home of the taxpayer would seem an important element in the justification of the tax.
In accordance with these views, and following our own holding in State v. Shepherd, 218 Mo. 656, the judgment of the circuit court is affirmed.
Railey, C., concurs.
PER CURTAM: — The foregoing opinion of Brown, 0., is adopted as the opinion of the court.
All of the judges concur.